DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schulte on 06/17/21.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A variable combustion cylinder ratio control method for variably controlling a combustion cylinder ratio of an engine having a plurality of cylinders during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the method comprising:
	setting, to an integer greater than or equal to 1, a pattern ID (N) that always corresponds to a number of cylinders in which combustion is to be consecutively performed prior to deactivation of one cylinder of the cylinders or two consecutive cylinders of the cylinders; 
	repeatedly performing combustion and cylinder deactivation according to [[a]]the pattern ID (N) and a firing order of the engine; and 
	changing the pattern ID (N) by only one at a time to change the combustion cylinder ratio such that each intervening pattern ID (N) of one or more intervening pattern IDs (N) between a target pattern ID (N) and a current pattern ID (N) is performed only once while approaching the target pattern ID (N), wherein the pattern ID (N) can be set to one of at least four different pattern IDs (N).


	when setting a variable N to an integer greater than or equal to 1, repeatedly performing a cylinder deactivation in a pattern in which combustion is consecutively performed in a number of cylinders that always matches the variable N in the order of the cylinders entering a combustion stroke, and then a subsequent one cylinder of the cylinders or [[two]]a consecutive two cylinders of the cylinders are deactivated; and 
	changing the combustion cylinder ratio by changing the pattern such that the value of the variable N is changed by only one at a time such that each intervening value of the variable N of one or more intervening values of the variable N between a target variable N and a current variable N is performed only once while approaching the target variable N, wherein the value of the variable N can be set to one of at least four different variables N.

3. (Currently Amended) A variable combustion cylinder ratio control device for variably controlling a combustion cylinder ratio of an engine during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the control device comprising:
	one or more electronic control units configured to:
calculate
	a subsequent deactivation interval corresponds to a number of consecutive cylinders in which combustion occurs in a subsequent deactivation pattern that will be performed after a current cylinder deactivation pattern, and wherein
	the one or more electronic control units is configured such that:
when the target combustion cylinder ratio is the same as a current combustion cylinder ratio, the one or more electronic control units sets the subsequent deactivation interval to an interval at which the target combustion cylinder ratio can be achieved, and


Allowable Subject Matter
Claims 1-3 are allowed.
The following is an Examiner’s statement of reasons for allowance:
OGISO (US 2005/0199220, supplied by Applicant on 06/04/2018 IDS) is considered to be the closest prior art of record.
Regarding claim 1, OGISO discloses a variable combustion cylinder ratio control method for variably controlling a combustion cylinder ratio of an engine having a plurality of cylinders during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the method comprising: 
setting, to an integer greater than or equal to 1, a pattern ID (N) (m, 0034 line 10) that always (m is always equal to the number of successive combustions because it is the number of successive combustions, 0034 line 10) corresponds to a number of cylinders in which combustion is to be consecutively performed prior to deactivation of one cylinder of the cylinders or two consecutive cylinders of the cylinders (n, disclosed as arbitrary but only n = 1 and 2 are shown as examples, 0034 line 11 and Fig. 2); 
repeatedly performing combustion and cylinder deactivation according to the pattern ID (N) and a firing order of the engine (0034 lines 9-12); and 
m is disclosed as arbitrary but m = 1, 2, 4 and 5 are shown in Fig. 2, i.e. four different values of m).
The prior art fails to teach or render obvious the claim limitation “changing the pattern ID (N) by only one at a time to change the combustion cylinder ratio such that each intervening pattern ID (N) of one or more intervening pattern IDs (N) between a target pattern ID (N) and a current pattern ID (N) is performed only once while approaching the target pattern ID (N)” in the manner defined in the instant amended claim 1.
Regarding claim 2, OGISO discloses a variable combustion cylinder ratio control method for variably controlling a combustion cylinder ratio of an engine during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the method comprising: 
when setting a variable N (m, 0034 line 10) to an integer greater than or equal to 1 (m is disclosed as arbitrary, 0034 lines 12-13, but Fig. 2 shows m = 1, 2, 4 and 5 as examples), repeatedly performing a cylinder deactivation in a pattern in which combustion is consecutively performed in a number of cylinders (m) that always (m is always equal to the number of successive combustions because it is the number of successive combustions, 0034 line 10) matches the variable N in the order of the cylinders entering a combustion stroke, and then a subsequent one cylinder of the cylinders or a consecutive two cylinders the cylinders are deactivated (n, disclosed as arbitrary but Fig. 2 shows n = 1 and 2 as examples); and
wherein the value of the variable N (m) can be set to one of at least four different variables N (0034 line 10 discloses m to be arbitrary but Fig. 2 discloses m = 1, 2, 4 and 5, i.e. four different values).  
The prior art fails to teach or render obvious the claim limitation “changing the combustion cylinder ratio by changing the pattern such that the value of the variable N is changed by only one at a time such that each intervening value of the variable N of one or more intervening values of the variable N between a target variable N and a current variable N is performed only once while approaching the target variable N” in the manner defined in the instant amended claim 2.
Regarding claim 3, OGISO discloses a variable combustion cylinder ratio control device for variably controlling a combustion cylinder ratio of an engine during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the control device comprising: 

calculate (S102, Fig. 3) a target combustion cylinder ratio (new output control patterns, 0044 lines 3-4) that is achievable by repeating cylinder deactivation at regular intervals (e.g. Fig. 2), wherein 
a subsequent deactivation interval (m 0034 line 10) corresponds to a number of consecutive cylinders (m) in which combustion occurs in a subsequent deactivation pattern (e.g. patterns of 50-, 67-, 80- and 83%, Fig. 2) that will be performed after a current cylinder deactivation pattern (those associated with previous target output, 0044 line 2), and wherein 
the one or more electronic control units is configured such that: 
when the target combustion cylinder ratio is the same as a current combustion cylinder ratio (YES at S104), the one or more electronic control units sets the subsequent deactivation interval to an interval at which the target combustion cylinder ratio can be achieved (S114, 0048), and 
when the target combustion cylinder ratio is not the same as the current combustion cylinder ratio (NO at S104), the one or more electronic control units always sets the subsequent deactivation interval to an interval at which the target combustion cylinder ratio can be achieved (S106, 0044 lines 1-3), wherein the one or more electronic control units can set the subsequent deactivation interval (“new output control patterns,” 0044 lines 2-3) to one of at least four different subsequent deactivation patterns (patterns of 50-, 67-, 80- and 83%, Fig. 2).
The prior art fails to teach or render obvious the claim limitation “when the target combustion cylinder ratio is not the same as the current combustion cylinder ratio, the one or more electronic control units always sets the subsequent deactivation interval closer, by an amount equivalent to only one cylinder, to an interval at which the target combustion cylinder ratio can be achieved than to the interval at which the current combustion cylinder ratio is achieved such that each intervening interval of one or more intervening intervals between the interval at which the target combustion cylinder ratio can be achieved and the interval at which the current combustion cylinder ratio is achieved is performed only once while approaching the interval at which the target combustion cylinder ratio can be achieved” in the manner defined in the instant amended claim 3.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747